                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DAVID FRANK CAMPEAU, et al.,           :

                 Plaintiffs            :    CIVIL ACTION NO. 3:21-280

       v.                              :          (MANNION, D.J.)

EDWARD SANDERCOCK, et al.,             :

                 Defendants            :

                                   ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Martin C. Carlson, (Doc. 15), which recommends that

the defendant Edward Sandercock’s motion to dismiss, (Doc. 11), be granted

and that the plaintiffs David Frank Campeau and Christin Campeau’s

Complaint, (Doc. 1), be dismissed. Campeau filed objections to the Report.

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).
      Even where no objections are made to a report and recommendation,

the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P.72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1);

M.D.Pa. Local Rule 72.3.

      In his Report, Judge Carlson observes that the plaintiffs are attempting

to   relitigate   claims   that   Pennsylvania’s    marriage     statutes   are

unconstitutional—claims which have been thoroughly considered and

rejected by various courts for the past six years. More particularly, the

plaintiffs bring this case approximately five years after they first identified

their legal claim with a lawsuit in the Commonwealth Court of Pennsylvania

in December 2015. In light of the two-year statute of limitations, Judge

Carlson recommends that the court grant the defendant Edward

Sandercock’s motion to dismiss and dismiss the Complaint as time-barred
since the plaintiffs were aware of their grievances with Pennsylvania’s

marriage statutes for more than five years prior to filing the present

Complaint.

      Although the plaintiffs have filed objections, they do nothing to

dissuade the court from adopting the Report. The plaintiffs’ objections first

take issue with extraneous matters such as Judge Carlson’s accurate

observation that plaintiff David Frank Campeau is a “prodigious, but

prodigiously unsuccessful, pro se litigant.” (Doc. 15, at 1).

      The plaintiffs also argue that having a grievance with a statute,

knowing a statute is unconstitutional, or having knowledge of potential

consequences of a statute cannot be considered events that would begin the

accrual of the statute of limitations for a Section 1982 claim. Instead, they

argue “it is when a claimant discovers a person, subjected, or caused to be

subjected, the claimant to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, while acting under color of

state law.” (Doc. 18, at 4-5). This is a distinction without a difference,

however, since the plaintiffs initially brought substantially the same claims as

they allege now and thus they had indeed “discovered” they were subject to

the alleged deprivation of their rights when they filed their initial complaint.
         In their third objection, the plaintiffs argue that, contrary to the Report,

their prior claims were never thoroughly considered. The plaintiffs then

proceed to criticize the Commonwealth Court’s disposition of their claims,

calling its reasoning “bogus” and stating that it “makes no logical sense.”

(Doc. 18, at 5, 6). However, the fact that the plaintiffs’ claims were not

addressed as thoroughly as they would have liked or resolved in their favor

does not equate to a lack of consideration of their claims.

         Finally, the plaintiffs contend that they “[d]iligently” attempted to protect

their rights and yet the Report incorrectly “insinuate[s]” that they have not

been diligent in seeking a remedy. Although the plaintiffs discuss several

tragic events they experienced in recent years, this does not change the fact

that the statute of limitations has run on their claims. Similarly, contrary to

the plaintiffs’ stated belief, their choice to pursue their claims with “the

USCIS” did not excuse them from filing their claims within the requisite

statute of limitations. Accordingly, the plaintiffs’ objections will be overruled.

         The court has conducted a thorough review of all pertinent filings and

finds the Report of Judge Carlson to be well-reasoned and well-supported.

As such, the court will adopt the Report in its entirety as the decision of the

court.
        Finally, the court notes that the defendant Kathleen Bausman also

recently filed a motion to dismiss. (Doc. 17). In light of the court’s disposition

on the Report, however, the motion will be denied as moot.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

            (1) The Report of Judge Carlson, (Doc. 15), is ADOPTED

               IN ITS ENTIRETY;

            (2) The plaintiffs’ objections to the Report, (Doc. 18), are

               OVERRULED;

            (3) Campeau’s Complaint, (Doc. 1), is DISMISSED;

            (4) Bausman’s motion to dismiss, (Doc. 17), is DENIED

               AS MOOT; and

            (5) The Clerk of Court is directed to CLOSE THIS CASE.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: May 18, 2021
21-280-01
